Title: To George Washington from Major General William Heath, 25 July 1780
From: Heath, William
To: Washington, George


					
						Dear General
						New Port July 25th 1780 9 oClock P.M.
					
					This Afternoon the Intelligence contained in the enclosed came to Hand, upon which General Rochambeau immediately made a requisition for 2000 Militia. I Have Called upon Governor Greene for 1500 Men and on Brigadier Godfrey of the Brigade in the County of Bristol (Massachusetts) for 800, General Rochambeau Saies that in Six days he shall be safe without the Assistance of the Militia. I Have Written to the Council at Boston that if their Militia for Reinforcing the Army for three Months are detached and not Marched that those from the Counties of Suffolk, Plymouth Barnstable and Bristol may March to Tiverton which will not be greatly out of their Way to the place of their distination, and Should Sir Henry Clinton be coming this Way May Answer a good Purpose, it will Also be Less burthensome to the Militia who After so great drafts as ha⟨ve⟩ been lately made will think an Additional one in the Midst of Harvest Almost unsurmountable.
					If Sir Henry should not Come this way there shall be no needless detention of any of the Levies, The Marquiss de la Fayatte is in Sentiment with me in this Particular; I hope it will no⟨t⟩ be disagreable to your Exellency, it Cannot a⟨t⟩ any rate make a Detention of more than five or Six days, It is with pain that I call on the Militia to turn out, but General Rochambeau is so pressing in his Applicatio⟨n⟩ that he cannot be denied, Indeed if Sir Henry Clinton has a Land force to Spare from New york adequate to the Enterprise I think he never had a more inviting Object than the present Situation and Curcumstances of things offer⟨ed⟩ him here. I have the honor to be with the greatest respect Your Excellencys Most obedt Servt
					
						W. Heath
					
					
						P.S. The Article of Bread will be Obtained I fear with much difficulty, for the Troops that Will Assemble Here.
					
				